DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brents (US 2011/0101765 A1).
Regarding claim 1, Brents discloses an active seatbelt assembly (Fig. 1) for restraining an occupant (Para. [0004]; “person”) of a motor vehicle (Para. [0007]) comprising,

a lap belt portion 14 and a shoulder belt portion 18 for restraining the occupant, the lap belt portion 14 adapted to extend across the pelvis of the occupant (Para. [0027]) and the shoulder belt portion 18 adapted to extend diagonally across the upper torso of the occupant (Fig. 1, Para. [0027]),
a latch plate 26 for removable attachment to the buckle (Para. [0030]), the latch plate 26 coupled with the lap belt portion 14 and the shoulder belt portion 18 (via extender 18, second buckle 30 and second latch plate 16), and
a device 24 for displacing an intersection 16 between the lap 14 and shoulder 18 belt portion from a first longitudinal vertical plane adjacent to the latch plate 26 to a second longitudinal vertical plane toward a longitudinal vertical centerline of the occupant (Fig. 1 & 2; seat belt extender 24 displaces the intersection between the lap and shoulder belt portions from a position near buckle 22, when in use without the extender 24, to a second position near buckle 30, when in use with the extender 24. This extended position is toward a longitudinal vertical centerline of the occupant).
Under an alternative interpretation of Brents, the latch plate is instead 16, which can be removably attached to both buckles 22 and 30.  The latch plate 16 is coupled to the lap belt portion 14 and the shoulder belt portion 18, and the device 24 for displacing the intersection still displaces the intersection of the lap and shoulder belt portions from the latch plate 16 without use of the displacer towards a longitudinal vertical centerline of the occupant when the device 24 is installed.
claim 7, Brents further discloses that the device 24 is in the form of a turning loop 28, 30, 16 (Fig. 1 & 2) formed of a flexible material (Para. [0033]) having a first end (Fig. 2, bottom end) affixed to the latch plate 26 and a second end (Fig. 2, top end) displaced from the first end forming a lot (in member 16) for passage of a webbing 10 of the lap 14 and shoulder 18 belt portions (Fig. 1).
Regarding claim 18, Brents discloses an active seatbelt assembly (Fig. 1) for restraining an occupant (Para. [0004]; “person”) of a motor vehicle (Para. [0007]) comprising,
a seatbelt buckle 22 adapted to be fixed to the vehicle (Para. [0027]; via webbing 20),
a seatbelt webbing 10 defining a lap belt portion 14 and a shoulder belt portion 18 for restraining the occupant, the lap belt portion 14 adapted to extend across the pelvis of the occupant (Para. [0027]) and the shoulder belt portion 18 adapted to extend diagonally across the upper torso of the occupant (Fig. 1, Para. [0027]),
a latch plate 26 for removable attachment to the buckle (Para. [0030]), 
a turning loop 28, 30, 16 (Fig. 1 & 2) formed of a flexible material (Para. [0033]) affixed at a first end (Fig. 2, bottom end) to the latch plate 26 and having a second end (Fig. 2, top end) forming a lot (in member 16) allowing passage of the seatbelt webbing 10 and delineating the lap 14 and shoulder 18 belt portions (Fig. 1), and
a point of intersection 16 between the lap 14 and shoulder belt 18 portions at a first longitudinal vertical plane at the latch plate 26 displaced to a second longitudinal vertical plane toward a longitudinal vertical centerline of the occupant (Fig. 1 & 2; seat .

Allowable Subject Matter
Claims 8 and 19 are allowed.

Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. Applicant argues that the invention disclosed by Brents “does not change the relationship between the position of the latch plate connected with the shoulder and lap belt portions and the occupant). Applicant also argues that “Brents does not provide any displacement between the shoulder belt/lap belt connection and the latch plate, as it is always at the position of the latch plate regardless of the use of the described extender device”. Lastly, Applicant argues that “the present invention teaches and claims a separation between the latch plate and the connection between the lap and shoulder belt portions”. Applicant appears to be referring to the last paragraph of amended claims 1 and 18, which discuss the displacement of the intersection between the lap and shoulder belt portions of the seat belt. While the claims do state that the first longitudinal vertical plane is at the latch plate, the claims do not give any indication of the relation of the second longitudinal vertical plane and the latch plate. Therefore, Brents still discloses the current invention as claimed, as Brents discloses a first longitudinal vertical plane at the latch plate and a second longitudinal vertical plane toward a longitudinal vertical centerline of the occupant, as the second .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616